DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.

Response to Arguments
	The filing of March 25, 2022 has been fully considered.  Regarding the issue of new matter, the amendments and remarks are not persuasive.  The remarks contend that the relevant portion of claims 1 and 14 is supported by paragraph 0195 of the specification.  Paragraph 0195 does discuss that two communication pathways can be used simultaneously, but does not state that specifically the vehicle content manager is configured to manage the receiving of the content simultaneously utilizing one or more other pathways.  In other words, the claimed subject matter is more specific than paragraph 0195 of the specification in that the claim specifies that a particular structure is configured to manage this function.  Accordingly, the new matter issues in claims 1 and 14 have not been resolved.  Regarding the prior art rejections, the amendments are effective to overcome the prior art rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is addressed as set forth below.  The sections and explanations below are also responsive to the filing of March 25, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 and 14-21 are  rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 
	The subject matter added to claims 1 and 14 is not supported by the original disclosure.  Specifically, claims 1 and 14 have been amended to recite that the vehicle content manager is configured to manage the receiving of content simultaneously on multiple pathways.  The specifications, drawings, and original claims have been reviewed and no portion could be found which supports utilizing other communication pathways in the manner recited in the claims.  Paragraph 0195 does discuss that two communication pathways can be used simultaneously, but does not state that specifically the vehicle content manager is configured to manage the receiving of the content simultaneously utilizing one or more other pathways.  In other words, although paragraph 0195 discloses downloading content via two pathways simultaneously, the claimed subject matter is more specific in that it specifies that a particular structure is configured to manage this function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5, 14–16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and further in view of Neymeyer (US 2005/0065678)
Regarding claims 1 and 14, Tibbals discloses a vehicle fueling system comprising: 
a vehicle fuel supply station (figures 1 and 3) comprising: 
a fuel supply line (20) for coupling to a fuel supply; 
a fuel supply coupling (104) coupled to the fuel supply line; 
a station data transceiver (58); 
a station data transfer line (22) coupled to the data transceiver (58)(see figure 3); and 
a station data transfer connector (56) coupled to the data transfer line (22), 
wherein the data transfer line (22) and/or the data transfer connector (56) is coupled to a fuel supply line (20) and/or the fuel supply coupling (104) (figures 1 and 6); and 
a vehicle (10) comprising: 
a fuel storage device (32); 
a fuel receipt coupling (12) coupled to the fuel storage device and configured to mate with the fuel supply coupling; 
a vehicle data transceiver (72); 
a vehicle data transfer line (40); and 
a vehicle data transfer connector (50) coupled to the vehicle data transfer line (40)(see figure 4), configured to mate with the data transfer connector (56)(see figure 6), and located on the vehicle proximate the fuel receipt coupling (12)(figure 6), and
an active optical transceiver (28 and/or 96) coupled to the vehicle data transfer connector (50) via one or more optical cables (figure 6 and column 6, lines 39-60, the data transfer lines shown can be optical cables and the transceiver receives the signals through these lines).
Tibbals is considered to account for the features of claim 1 as set forth above, in that column 4, line 52 through column 6, line 47 discuss the features of Figures 1–6 as being present in a single embodiment.  To the extent that it might be argued that some of these features are not necessarily in a single embodiment, the claimed subject matter is obvious in view of Tibbals.  It would have been obvious to one skilled in the art to combine and/or select among the various features disclosed in Tibbals as a routine selection of known equivalent structural configurations.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Tibbals does not disclose a vehicle content manager having the programming described.
Smith discloses a vehicle content manager (figure 8; memory 1b and diplay 1c) configured to: receive during fueling of the vehicle at the vehicle fuel supply station, via a connection between the vehicle data transfer connector and the station data transfer connector, content configured for use in the vehicle (column 7, lines 52-58; One operation enables the central controller 20 to transmit unsolicited or solicited advertisements to the vehicle 1 for display on the display console 1c.  By example, the names of lodgings, restaurants, and/or recreational areas within a predetermined radius of the charging station 10 can be displayed to the user); transmit during the fueling of the vehicle at the vehicle fuel supply data collected within the vehicle (column 9, lines 12-23; column 7, lines 28-30 and 58-60; column 8, lines 8-22; “account number information is automatically transferred between the vehicle 1 and the remote controller 20 during a fueling operation”); and manage use of the content within the vehicle, wherein the managing comprises one or both of storage (on memory 1b) of the content and distribution of the content to one or more output devices (display 1c) in the vehicle (figure 8; column 1, lines 45–65; column 9, lines 12–23; column 7, lines 52–58).
It would have been obvious to one skilled in the art to provide the device of Tibbals with a vehicle content manager, based on the teaching of Smith, for the purpose of displaying targeted information to the car driver such as advertising for nearby restaurants and for allowing automatic communication of account numbers and other data requested by the fueling station.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Tibbals and Smith do not account for the vehicle content manager being configured to manage the receiving of the content, wherein the managing comprises simultaneously utilizing one or more other communication pathways with use of the connection between the vehicle data transfer connector and the station data transfer connector for the reception of content.
Neymeyer teaches that it is known to configure a vehicle content manager to simultaneously utilize multiple wireless communication pathways to increase the likelihood of the transmission getting through quickly (paragraph 0273).
It would have been obvious to one skilled in the art to provide the vehicle content manager of Tibbals in view of Smith with the capability to utilize multiple wireless communication pathways simultaneously, based on the teaching of Neymeyer, for the purpose of increasing the likelihood of the transmission getting through quickly.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Regarding claim 2, Tibbals discloses that the fuel supply line (20) comprises a liquid fueling hose; the fuel supply coupling (104) comprises a liquid fueling nozzle and a handle; and the data transfer line (22) and/or the data transfer connector is coupled to the liquid fueling hose, the liquid fueling nozzle and/or the handle (see figure 6). 

Regarding claim 3, Tibbals discloses that the data transceiver (58) comprises an optical transceiver; the data transfer line comprises an optical cable; and the data transfer connector comprises an optical connector (column 4, line 10; figure 6). 

Regarding claims 5, 15, and 16, Tibbals shows that the vehicle data transfer connector (50) is accessible without opening a passenger compartment of the vehicle (figure 6), and appears to shows that the vehicle data transfer connector is within one meter and within one foot of the fuel receipt coupling (12)(see figures 1 and 6, and column 6, lines 39–47).  To the extent that it might be argued that the disclosure of Tibbals is not sufficiently specific to disclose a distance between the connectors, this subject matter would have been obvious.  It would have been obvious to one skilled in the art to select any particular distance between the connectors, such as 11 inches, as a routine design choice and/or routine selection of dimensions or proportions.  In this regard, MPEP 2144.04 is relevant.

Regarding claim 21, Tibbals discloses at least one module (76) operable to interface with an information source (28 or 80) to identify data to be downloaded to the vehicle.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Neymeyer (US 2005/0065678) and further in view of Hartsell (US 6,169,938).
	Regarding claims 4 and 20, Tibbals, Smith, and Neymeyer account for much of the claimed subject matter as discussed above, but do not disclose a user interface that provides information regarding fuel transfer status and information regarding data transfer status to a user. 
	Hartsell teaches that it is known to provide an interface (96, 100, 102, 104) capable of providing information.
It would have been obvious to one skilled in the art to provide the device of Tibbals with an interface, based on the teaching of Hartsell, for the purpose of displaying sale information.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 6 and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Neymeyer (US 2005/0065678) and further in view of Stewart (WO 01/03983).
Regarding claims 6, 17, and 18, Tibbals, Smith, and Neymeyer account for much of the claimed subject matter as discussed above, but do not appear to disclose a doored chamber in which the fuel receipt coupling is located, and wherein the vehicle data transfer connector is accessible in the doored chamber. 
Stewart discloses a refueling system having a doored chamber in which the fuel receipt coupling is located, and wherein the vehicle data transfer connector is accessible in the doored chamber (figures 1 and 2, and page 3, lines 20–23).
It would have been obvious to one skilled in the art to modify the device of Tibbals to have the fuel and data couplings behind a hinged door, based on the teaching of Stewart, for the purpose of protecting the couplings from damage, dirt, and debris.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 19, Tibbals, Smith, Neymeyer and Stewart account for much of the claimed subject matter as set forth above, but do not disclose a second doored chamber in which the vehicle data transfer connector is housed.
Stewart does disclose that it is known to put connectors in a doored chamber.
It would have been obvious to one skilled in the art to modify the device of Tibbals in view of Stewart to have two doored chambers for the separate connectors as a routine design choice and/or duplication of parts.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 7–8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Zaremba (US 2015/0105920) and further in view of Hansel (US 3,815,784).
Regarding claim 7, Tibbals discloses a vehicle fueling system comprising: 
a vehicle fuel supply station (figures 1 and 3) comprising: 
a fuel supply line (20) for coupling to a fuel supply; 
a fuel supply coupling (104) coupled to the fuel supply line; 
a station data transceiver (58); 
a station data transfer line (22) coupled to the data transceiver (58)(see figure 3); and 
a station data transfer connector (56) coupled to the data transfer line (22), 
wherein the data transfer line (22) and/or the data transfer connector (56) is coupled to a fuel supply line (20) and/or the fuel supply coupling (104) (figures 1 and 6); and 
a vehicle (10) comprising: 
a fuel storage device (32); 
a fuel receipt coupling (12) coupled to the fuel storage device and configured to mate with the fuel supply coupling; 
a vehicle data transceiver (72); 
a vehicle data transfer line (40); and 
a vehicle data transfer connector (50) coupled to the vehicle data transfer line (40)(see figure 4), configured to mate with the data transfer connector (56)(see figure 6), and located on the vehicle proximate the fuel receipt coupling (12)(figure 6), and
an active optical transceiver (28 and/or 96) coupled to the vehicle data transfer connector (50) via one or more optical cables (figure 6 and column 6, lines 39-60, the data transfer lines shown can be optical cables and the transceiver receives the signals through these lines).
Tibbals is considered to account for the features of claim 1 as set forth above, in that column 4, line 52 through column 6, line 47 discuss the features of Figures 1–6 as being present in a single embodiment.  To the extent that it might be argued that some of these features are not necessarily in a single embodiment, the claimed subject matter is obvious in view of Tibbals.  It would have been obvious to one skilled in the art to combine and/or select among the various features disclosed in Tibbals as a routine selection of known equivalent structural configurations.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Tibbals does not disclose a vehicle content manager having the programming described.
Smith discloses a vehicle content manager (figure 8; memory 1b and diplay 1c) configured to: receive during fueling of the vehicle at the vehicle fuel supply station, via a connection between the vehicle data transfer connector and the station data transfer connector, content configured for use in the vehicle (column 7, lines 52-58; One operation enables the central controller 20 to transmit unsolicited or solicited advertisements to the vehicle 1 for display on the display console 1c.  By example, the names of lodgings, restaurants, and/or recreational areas within a predetermined radius of the charging station 10 can be displayed to the user); transmit during the fueling of the vehicle at the vehicle fuel supply data collected within the vehicle (column 9, lines 12-23; column 7, lines 28-30 and 58-60; column 8, lines 8-22; “account number information is automatically transferred between the vehicle 1 and the remote controller 20 during a fueling operation”); and manage use of the content within the vehicle, wherein the managing comprises one or both of storage (on memory 1b) of the content and distribution of the content to one or more output devices (display 1c) in the vehicle (figure 8; column 1, lines 45–65; column 9, lines 12–23; column 7, lines 52–58).
It would have been obvious to one skilled in the art to provide the device of Tibbals with a vehicle content manager, based on the teaching of Smith, for the purpose of displaying targeted information to the car driver such as advertising for nearby restaurants and for allowing automatic communication of account numbers and other data requested by the fueling station.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Tibbals does not disclose a network transceiver configured to establish communication links with a cloud, the network transceiver being configured to connect via the cloud to a server configured to manage or support operation of a fleet of vehicles.
Zaremba teaches that it is known to provide a fueling system with a communication link using the cloud (figures 1 and 2), the cloud server being capable of supporting operation of a fleet of vehicles (paragraph 0031).  
It would have been obvious to one skilled in the art to modify the device of Tibbals to use the cloud and server associated with the cloud to transfer and display data, based on the teaching of Zaremba, as a routine selection of a known equivalent type of data transmission with predictable results.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Tibbals does not appear to specifically disclose safety measuring comprising use of safely grounded metal.
Hansel teaches that it is known in the field of fuel dispensers to provide electrical grounding in order to protect the electronics of the dispenser (figure 1;  column 4, lines 26-27; column 4, lines 62-64).
It would have been obvious to one skilled in the art to provide the device of Tibbals as modified with an electrical grounding point, based on the teaching of Hansel, for the purpose of protecting the electronics from static electrical discharge.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 8, Tibbals discloses that the fuel supply line (20) comprises a liquid fueling hose; the fuel supply coupling (104) comprises a liquid fueling nozzle and a handle; and the data transfer line (22) and/or the data transfer connector is coupled to the liquid fueling hose, the liquid fueling nozzle and/or the handle (see figure 6). 

Regarding claim 10, Tibbals discloses that the data transceiver (58) comprises an optical transceiver; the data transfer line comprises an optical cable; and the data transfer connector comprises an optical connector (column 4, line 10; figure 6). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Zaremba (US 2015/0105920) and Hansel (US 3,815,784) and further in view of Marumoto (US 2011/0112719).
	Regarding claim 9, the above-discussed combination of Tibbals, Smith, Zaremba, and Hansel account for much of the claimed subject matter as set forth above, but do not disclose that the vehicle is an electrical vehicle and the fuel line is an electrical recharging line.
	Marumoto teaches that a gasoline vehicle and an electric vehicle are known equivalents in the art (see paragraphs 0063 and 0078).
It would have been obvious to one skilled in the art to use the system of Tibbals with an electric vehicle, based on the teaching of Marumoto, as a routine selection among known equivalent types of vehicles.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Zaremba (US 2015/0105920) and Hansel (US 3,815,784) and further in view of Bowen (US 4,167,303).
	Regarding claim 11, Tibbals, Smith, Zaremba, and Hansel account for much of the claimed subject matter as set forth above, but do not disclose that a portion of the optical cable is held in a spring-loaded fiber roll that is coupled to the fuel supply line and/or the fuel supply coupling. 
	Bowen teaches that it is known for an end portion of an optical cable to be a spring-loaded fiber roll (see figures 1 and 2).
It would have been obvious to one skilled in the art to modify the device of Tibbals such that the optical cable was a spring-loaded fiber roll, based on the teaching of Bowen, as a routine selection of a known equivalent optical fiber configuration.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Zaremba (US 2015/0105920) and Hansel (US 3,815,784) and further in view of Daddono (US 6,149,445).  
Regarding claim 12, Tibbals, Smith, Zaremba, and Hansel disclose much of the claimed subject matter as set forth above, but do not disclose a protective housing.
Daddono teaches that it is known to provide the end of a chord in a protective housing (100)(see figure 1).
It would have been obvious to one skilled in the art to provide the device of Tibbals with a protective housing, based on the teaching of Daddono, for the purpose of locking, securing, and protecting the end of the cable.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbals (US 5,343,906) in view of Smith (US 6,018,293) and Zaremba (US 2015/0105920) and Hansel (US 3,815,784) and further in view of Hartsell (US 6,169,938).
	Regarding claims 13 Tibbals, Smith, Zaremba, and Hansel account for much of the claimed subject matter as discussed above, but do not disclose a user interface that provides information regarding fuel transfer status and information regarding data transfer status to a user. 
	Hartsell teaches that it is known to provide an interface (96, 100, 102, 104) capable of providing information.
It would have been obvious to one skilled in the art to provide the device of Tibbals with an interface, based on the teaching of Hartsell, for the purpose of displaying sale information.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799